Citation Nr: 1037474	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 
1990.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified during a hearing at the RO before the 
undersigned in May 2004.  A transcript of the hearing is of 
record.

This case was previously before the Board in January 2006.  At 
that time, the Board reopened the Veteran's claim for service 
connection for hypertension, and then remanded that issue to the 
RO for consideration on the merits after additional development 
of the record.  The Board remanded the other issues for further 
evidentiary development as well, that was accomplished as 
directed.  The appeal was remanded again in September 2008 so 
that a supplemental statement of the case could be mailed to the 
Veteran at an updated address of record.

In August 2009, the Board denied the Veteran's claims of 
entitlement to service connection for hypertension, arthritis of 
the right upper arm and shoulder, and PTSD.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) insofar as it denied entitlement to 
service connection for hypertension and entitlement to service 
connection for PTSD.  In an April 2010 Order, the Court granted a 
Joint Motion for Partial Remand from the appellant and the VA 
General Counsel, vacating the Board's August 2009 decision as to 
denial of the Veteran's claims of for service connection for 
hypertension and PTSD and remanded the case for compliance with 
the terms of the Joint Motion.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that he has been diagnosed with depression as well as PTSD.  
Although not claimed by the Veteran, the Board has 
recharacterized the issue on appeal as indicated above to include 
depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) 
(a claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective 
and probative medical and other evidence of record demonstrates 
that he has hypertension that cannot be dissociated from his 
active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, hypertension was incurred 
during active service, or may be presumed to have to been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting 
entitlement to service connection of hypertension.  As this 
represents a complete grant of the benefit sought on appeal, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as cardiovascular-
renal disease including hypertension, may be also be established 
on a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, 
the disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a)

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for 
hypertension.  He contends that he has had hypertension ever 
since service and that he first manifested symptoms of 
hypertension within a year after his separation from active 
service.  After carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Upon examination at entrance to active service, in October 1986, 
the Veteran was not noted to have any hypertension and had a 
blood pressure reading of 126/86.  In November 1986, the 
Veteran's blood pressure was measured at 124/76.  In October 
1987, the Veteran's blood pressure was measured at 138/88 and 
138/82.  In May 1988, the Veteran's blood pressure was reported 
to be 130/82.  In November 1988, the Veteran's blood pressure was 
128/86.  In July 1989, the Veteran's blood pressure was 126/78 
and, in October 1989, his blood pressure was 140/96.  

Post service, a May 1990 VA medical record indicates that the 
Veteran's blood pressure was 146/74.

In September 1990, the Veteran underwent VA examination.  The 
Veteran was noted to have blood pressure readings of 156/92 
sitting, 144/106 recumbent, 144/110 standing, 142/100 sitting 
after exercise, and 140/108 sitting two minutes after exercise.  
The VA examiner reported that the Veteran's cardiovascular system 
was normal.

In an October 1990 treatment note the Veteran's blood pressure 
was reported to be 152/81.  In November 1992, his blood pressure 
was 132/94.  In June 1994, his blood pressure was 160/98.  In 
November 1995, his blood pressure was 140/80 and 138/78.

In October 1997, the Veteran underwent VA hypertension 
examination.  The Veteran reported that he first had high blood 
pressure in service.  He indicated that he did not take any 
medication for his blood pressure and that he used diet to try to 
control his blood pressure.  The Veteran was reported to have a 
blood pressure reading of 145/70.  The examiner stated that the 
Veteran had normal blood pressure without any medication.

In December 1997, the Veteran's blood pressure was 142/82 and he 
was subsequently diagnosed with a history of hypertension.  In 
February 1998 the Veteran's blood pressure was 140/79.  In a 
discharge note, dated in March 1998, the Veteran was noted to 
have hypertension.  In March 1998 his blood pressure was 141/84.  

Further, records indicate that, in August 2002, the Veteran's 
blood pressure was 137/76.  In November 2002, the Veteran was 
noted to be diagnosed with hypertension.  In December 2002, the 
Veteran had a blood pressure of 143/92 and was diagnosed with 
hypertension.  Subsequently, in December 2002, the Veteran was 
diagnosed with essential hypertension.  In January 2003 the 
Veteran's blood pressure was 144/92 and he was diagnosed with 
essential hypertension.  In a discharge note, dated in January 
2003, the Veteran was noted to be diagnosed with essential 
hypertension.  In February 2003 the Veteran's blood pressure was 
157/97 and he was diagnosed with hypertension.  In March 2003 he 
was diagnosed with hypertension.

In March 2004, the Veteran was diagnosed with hypertension and, 
in June 2004, he was diagnosed with essential hypertension.  In 
June 2004, the Veteran's blood pressure was 142/89 lying down, 
135/91 sitting, and 141/94 standing.  In August 2004, the Veteran 
had blood pressure readings of 148/84 and 134/85.  In October 
2004, the Veteran blood pressure of 136/90.  In April 2005, the 
Veteran was again diagnosed with hypertension.

The Veteran was afforded a VA hypertension examination in March 
2007.  According to the examination report, the examiner reviewed 
the Veteran's medical records.  Objectively, the Veteran was 
noted to have blood pressure readings of 142/99 lying down, 
144/99 sitting, and 148/101 standing.  The examiner diagnosed the 
Veteran with hypertension and rendered the opinion that it was 
less likely than not that the Veteran's hypertension was related 
to the Veteran's military service.  The examiner provided the 
rationale that the Veteran had only been on antihypertensive 
medications for four years and that there was no indication that 
the Veteran had a chronic elevated blood pressure problem 
warranting antihypertensive medications.  

As to whether the Veteran has hypertension that was incurred in 
active service, or within a year of his discharge from active 
service, the probative evidence is in equipoise.  Giving the 
Veteran the benefit of the doubt, and notwithstanding the recent 
VA examiner's opinion, the Board thus finds that service 
connection for hypertension is warranted.  

Notably, the Veteran's service treatment records do not reveal 
any complaint or diagnosis of, or treatment for, hypertension.  
The Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7101 
states that "the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm."  Thus, for VA purposes, hypertension means 
that the diastolic blood pressure [the bottom number] is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure [the top 
number] is predominantly 160 mm. or greater with a diastolic of 
less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 
(1).  During the September 1990 VA examination, performed 
approximately seven months after his separation from active 
service, the Veteran was reported to have blood pressure readings 
of 156/92 sitting, 144/106 recumbent, 144/110 standing, 142/100 
sitting after exercise, and 140/108 sitting two minutes after 
exercise, although the VA examiner did not diagnose the Veteran 
with any cardiovascular conditions.  However, the Board notes 
that the Veteran's blood pressure readings at that time met the 
definition of hypertension as set forth in VA regulations and, 
his post service blood pressure readings have been consistently 
elevated, as detailed above.

The Board also notes that the Veteran was afforded VA 
examinations regarding his claim in October 1997 and March 2007.  
After examination in October 1997 the Veteran was found to have 
normal blood pressure without medication and was not diagnosed 
with hypertension.  After examination in March 2007 the Veteran 
was diagnosed with hypertension; but the examiner opined that the 
Veteran's hypertension was not related to service due to the lack 
of any treatment for hypertension until four years prior to the 
examination.  The examiner noted that the Veteran was found to 
have multiple elevated blood pressure readings in September 1990; 
however, the examiner did not render an opinion regarding whether 
the Veteran's current hypertension was related to his elevated 
readings in September 1990.  But, as the probative evidence 
demonstrates, the Veteran had blood pressure readings that meet 
the criteria of hypertension under Diagnostic Code 7101 in 
September 1990 that is within one year of separation from active 
service and he also had elevated blood pressure measurements in 
November 1992 and June 1994, and has been diagnosed with 
hypertension since March 1998.  

Thus, after reviewing the record, the Board finds that the 
evidence is in equipoise as to whether the Veteran has 
hypertension that cannot be dissociated from active service.  
Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to 
service connection for hypertension, is granted.  The benefit of 
the doubt has been resolved in the Veteran's favor to this 
extent.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107(b); 38 C.F.R. 
§§ 3.102, 3.307, 3.309.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include depression and PTSD.  He contends that his 
current acquired psychiatric disorder is related to his active 
service.

The Veteran's post service treatment records reveal that the 
Veteran has been repeatedly diagnosed with depression and PTSD.  
In December 2002 a VA clinical nurse specialist associated the 
Veteran's PTSD with his reports that, while at sea and posted at 
the flag deck, he witnessed a helicopter strike the side of the 
vessel.  The impact caused several troops to fall into the water 
and all but one was rescued.  The Veteran was on the night watch, 
and he looked for the missing person all night.  Two weeks later 
the body washed ashore.  The Veteran indicated that he did not 
know the person, but they were both from Milwaukee, and he felt 
sorry for him because he was young.

In response to the RO's request for verification of the Veteran's 
alleged stressful event in service, the U.S. Army and Joint 
Services Records Research Center (JSRRC) provided a report in May 
2003.  According to the JSSRC report, in early to mid-September 
1989, a UH-1N Huey helicopter crashed into the sea shortly after 
takeoff from the USS PELELIU within sight of the ship.  Quick 
rescue action by personnel of the PELELIU resulted in the rescue 
of three of the six crewmen and passengers aboard the helicopter.  
Services for those not recovered were conducted aboard the 
PELELIU while it was in port at Long Beach, CA, on September 13, 
1989.  None of the three fatalities listed in the JSRRC report 
include the fellow sailor identified by the Veteran as one killed 
in the mishap.

Moreover, the September 1989 mishap described above does not 
verify the Veteran's stressor, as his service personnel records 
reflect that he was transferred ashore to meet a medical 
evaluation board, and was no longer assigned aboard the USS 
PELELIU in September 1989.  The JSRRC report also referenced a 
February 1988 incident when a CH-46 helicopter had an engine 
failure that forced it to crash land on the edge of the deck.  
The helicopter was secured in a safety net.  The damage to the 
helicopter apparently was not extensive, as it returned to 
service the next day.  There is no mention of any injuries or 
fatalities having occurred in that incident.

The Veteran, however, even after his representative referenced 
the JSRRC report, insisted he witnessed a mishap that occurred in 
1988 during his service aboard the vessel that resulted in a 
fatality, and he placed the date as in the fall or around 
Thanksgiving 1988.  See Hearing Transcript, p. 9.

Nothing herein supports the Veteran's claim of witnessing a 1988 
mishap aboard ship that caused a fatality.

The Board notes that in June 2004 the Veteran was afforded a VA 
general medical examination.  After examination the Veteran was 
diagnosed with a history of PTSD with a history of cocaine 
dependence and alcohol dependence.  However, no opinion was 
rendered regarding the etiology of the Veteran's condition.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and/or etiology of his depression.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran's post service treatment records reveal that the 
Veteran has been consistently diagnosed with both depression and 
PTSD.  However, although the Veteran has been afforded a VA 
general medical examination, the Veteran has not been afforded a 
VA psychiatric examination regarding the etiology of the 
Veteran's acquired psychiatric disorder, to include depression 
and PTSD.  As such, the Board finds it necessary to afford the 
Veteran a VA medical examination regarding the etiology of his 
acquired psychiatric disorder.

In addition, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  

Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a 
stressor claimed by a Veteran is "related to the Veteran's fear 
of hostile military or terrorist activity," and a VA 
psychiatrist or psychologist (or a psychiatrist or psychologist 
with whom VA has contracted), confirms that the claimed stressor 
is 1) adequate to support a diagnosis of PTSD, and 2) that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3), effective July 13, 
2010.  

Moreover, the amendment provides that, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  As such, the amended 38 C.F.R. 
§ 3.304(f)(3) should be considered by the RO/AMC on remand.  

Since the claims file is being returned it should be updated to 
include treatment records from the VA medical center (VAMC) in 
St. Cloud, Minnesota, dated since January 2006.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's treatment at the VAMC in St. 
Cloud, for the period from January 2006 
to the present, plus any additional VA 
and non-VA medical records identified by 
the Veteran.

2.	Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims 
files and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.

a.	The examiner should express an 
opinion as to whether the Veteran 
meets the criteria for PTSD 
contained in DSM-IV and, if so, 
whether his PTSD can be related to 
the stressor(s) reported by the 
Veteran and established as having 
occurred during active service.   

b.	The examiner should also provide an 
opinion as to whether the Veteran's 
claimed stressor(s) is adequate to 
support a diagnosis of PTSD based 
on a fear of hostile military or 
terrorist activity during service 
and, whether his symptoms are 
related to the claimed stressor(s).   

c.	Regardless of whether the Veteran 
is diagnosed with PTSD, the 
examiner should render an opinion 
as to etiology of any other 
diagnosed psychiatric disorder 
found to be present, including 
depression, including whether it is 
at least as likely as not (50 
percent or greater probability) 
that any currently diagnosed 
acquired psychiatric disorder had 
its onset during active service or 
is related to any in-service 
disease or injury or whether such a 
finding is unlikely (less than a 50 
percent probability).  

d.	The examiner should provide a 
comprehensive report including 
complete rationales for all 
opinions and conclusions reached, 
citing the objective medical 
findings leading to the 
conclusions.

3.	Review the medical opinion obtained above 
to ensure that the Board's remand 
directives were accomplished.  If all 
questions posed are not answered or 
sufficiently answered, the RO/AMC should 
return the case to the examiner for 
completion of the inquiry.

4.	Finally, readjudicate the Veteran's claim 
for service connection for an acquired 
psychiatric disorder, to include 
depression and PTSD.  The RO/AMC should 
consider the amended regulations 
governing service connection for PTSD, 
effective July 13, 2010.  If the claim 
remains denied, provide the Veteran with 
a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

34


 Department of Veterans Affairs


